RENDERED: JULY 23, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0372-MR

J.L. CARPENTER                                                     APPELLANT


               APPEAL FROM BUTLER CIRCUIT COURT
v.           HONORABLE PHILLIP PATTON, SPECIAL JUDGE
                     ACTION NO. 00-CR-00042


COMMONWEALTH OF KENTUCKY                                             APPELLEE


                                    OPINION
                                   AFFIRMING

                                 ** ** ** ** **

BEFORE: CALDWELL, McNEILL, AND TAYLOR, JUDGES.

TAYLOR, JUDGE: J.L. Carpenter, pro se, brings this appeal from a January 23,

2020, Order of the Butler Circuit Court denying his motion brought pursuant to

Kentucky Rules of Criminal Procedure (RCr) 11.42 and Kentucky Rules of Civil

Procedure (CR) 60.02. We affirm.
             Carpenter was indicted on August 10, 2000, upon 31 counts of first-

degree sexual abuse of a female under twelve years of age and with being a

persistent felony offender (PFO) in the first degree. Following a jury trial,

Carpenter was convicted of one count of sexual abuse in the first degree. He was

also found to be a PFO in the first degree. Carpenter was subsequently sentenced

to fifteen-years’ imprisonment. Carpenter’s conviction was affirmed by this Court

in an Opinion rendered June 10, 2005 (Appeal No. 2003-CA-1005-MR).

Discretionary review was denied by the Kentucky Supreme Court.

             Since Carpenter’s conviction, he has filed numerous postconviction

motions. This Court denied Carpenter’s most recent post-conviction motion in

Carpenter v. Commonwealth, No. 2018-CA-000574-MR, 2019 WL 3370666, at

*2-3 (Ky. App. Jul. 26, 2019). This Court summarized the underlying procedural

facts as follows:

             Carpenter filed [his first post-conviction motion] a
             Kentucky Rules of Criminal Procedure (RCr) 11.42
             motion alleging ineffective assistance of counsel. On
             January 22, 2004, the trial court denied this motion; the
             court later denied the motion to alter, amend, or vacate its
             judgment. On March 2, 2007, this Court vacated and
             remanded the trial court’s decision because it did not
             have the record before it and so sent the case back for
             reconsideration.

             On remand, Carpenter filed a pro se motion to
             supplement his RCr 11.42 motion. Counsel was
             appointed and an evidentiary hearing was held.


                                         -2-
             Thereafter, the trial court denied Carpenter’s RCr 11.42
             motion, which was affirmed by this Court on appeal.

             On March 31, 2010, Carpenter filed a motion for
             resentencing; the trial court granted the motion and he
             was resentenced on August 10, 2010. Carpenter did not
             appeal that order. On August 8, 2011, Carpenter filed an
             amended RCr 11.42 motion arguing ineffective
             assistance of counsel. On August 25, 2011, Carpenter
             filed a second motion for resentencing. Following a
             hearing on these two motions, the trial court overruled
             both motions. This was affirmed by this Court on
             February 22, 2013.

             On August 2, 2013, Carpenter filed his third motion for
             resentencing. The trial court held another hearing;
             thereafter, the court overruled the motion. This decision
             was not properly appealed. On January 6, 2014,
             Carpenter filed his fourth motion for resentencing. The
             trial court concluded that this motion was a rehash of his
             third motion for resentencing and overruled the motion
             on January 21, 2014.

Id. at *1. In the above Opinion rendered July 26, 2019, this Court also noted that

Carpenter filed two more CR 60.02 motions in the trial court, the trial court denied

both motions, and no appeal was taken from either denial. Then, on February 20,

2018, Carpenter filed another motion pursuant to CR 60.02. The trial court

summarily denied that motion. In the July 26, 2019, Opinion, this Court affirmed

the trial court’s denial of CR 60.02 relief in Appeal No. 2018-CA-000574-MR.

             On December 16, 2019, Carpenter filed the instant motion pursuant to

CR 60.02 and RCr 11.42 to alter, amend, vacate, or set aside his conviction. By




                                         -3-
Order entered January 23, 2020, the trial court denied Carpenter’s motions without

an evidentiary hearing. This appeal follows.

             Carpenter contends the trial court erred by denying his motion

pursuant to CR 60.02 and RCr 11.42. Essentially, Carpenter’s contentions focus

upon his assertions that the County Attorney and the Commonwealth Attorney

acted improperly in his case.

             As previously noted, Carpenter has filed numerous unsuccessful

postconviction motions. Carpenter’s conviction was also affirmed by direct appeal

to this Court (Appeal No. 2003-CA-1005-MR). And, Carpenter previously filed a

motion for resentencing which was granted; he was resentenced on August 10,

2010. All of Carpenter’s contentions herein were either previously addressed in or

should have been raised in the prior postconviction motions. It is well-established

that this Court will not consider successive postconviction motions upon the same

grounds of relief or upon grounds that could have been asserted in previous

motions. See McQueen v. Commonwealth, 948 S.W. 2d 415, 416 (Ky. 1997). For

this reason, we believe that the trial court properly denied Carpenter’s motions

pursuant to RCr 11.42 and CR 60.02.

             For the foregoing reasons, the January 23, 2020, Order of the Butler

Circuit Court denying Carpenter’s motion for postconviction relief is affirmed.

             ALL CONCUR.


                                         -4-
BRIEFS FOR APPELLANT:     BRIEF FOR APPELLEE:

J.L. Carpenter, Pro Se    Daniel Cameron
Eddyville, Kentucky       Attorney General of Kentucky

                          Todd D. Ferguson
                          Assistant Attorney General
                          Frankfort, Kentucky




                         -5-